Citation Nr: 1616091	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2014, and a rating in excess of 70 percent for the disability thereafter, to include a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the claims files.

The appeal was remanded for further development in October 2012.  It has now returned to the Board for further appellate action.

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  


REMAND

The record reflects that following the Board's prior remand, additional development was completed, and the claim was readjudicated in a supplemental statement of the case issued in August 2013.  Thereafter, additional pertinent evidence was received, and the rating for the Veteran's PTSD was increased to 70 percent, effective December 31, 2014, in a rating decision issued in April 2015.  This increase did not satisfy the Veteran's appeal.  Therefore, the originating agency should have provided the Veteran and his representative with a supplemental statement of the case addressing all evidence received after the issuance of the supplemental statement of the case in August 2013.  Unfortunately, it failed to do so.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should undertake any indicated development and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




